         Case 2:18-cv-02775-AC Document 8 Filed 04/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KWESI MUHAMMAD,                                     No. 2:18-cv-2831 DB P
12                       Plaintiff,
13           v.                                          ORDER
14   KIMBERLY SEIBEL, et al.,
15                       Defendants.
16
     KWESI MUHAMMAD,                                     No. 2:18-cv-2775 AC P
17
                         Plaintiff,
18
             v.                                          ORDER
19
     KATHRYN KESTERSON, et al.,
20
                         Defendants.
21

22

23           Examination of the above-entitled actions reveals that these cases are related within the
24   meaning of Local Rule 123(a). The actions involve the same property, transaction or event and
25   similar questions of fact and the same question of law. Accordingly, assignment of the matters to
26   the same judge is likely to effect a substantial saving of judicial effort and is also likely to be
27   convenient for the parties.
28
                                                        1
         Case 2:18-cv-02775-AC Document 8 Filed 04/27/20 Page 2 of 2

 1           The parties should be aware that relating the cases under Local Rule 123 merely has the

 2   result that the actions are assigned to the same judge; no consolidation of the actions is effected.

 3   Under the regular practice of this court, related cases are generally assigned to the judge and

 4   magistrate judge to whom the first filed action was assigned.

 5           Therefore, IT IS ORDERED that the action denominated as 2:18-cv-2831 DB P is

 6   reassigned to Magistrate Judge Allison Claire for all further proceedings, and any dates currently

 7   set in the reassigned case only are hereby VACATED. Henceforth, the caption on documents

 8   filed in the reassigned case shall be shown as No. 2:18-cv-2831 AC P.

 9           IT IS FURTHER ORDERED that the Clerk of the Court make appropriate adjustment in

10   the assignment of civil cases to compensate for this reassignment.

11           IT IS SO ORDERED.

12           Dated: April 27, 2020

13                                                    /s/ DEBORAH BARNES
                                                      UNITED STATES MAGISTRATE JUDGE
14

15

16

17   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/muha2831.860
18

19

20

21

22

23

24

25

26

27

28
                                                           2
